DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The election filed May 20, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 27-30, drawn to an antigen binding protein that induces FGF21-meidated signaling.
Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 

2.	Claims 27-37 are pending in the application.  Claims 31-37 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2022.

3.	Claims 27-30 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosures filed January 9, 2008, and September 10, 2009, have been considered.  An initialed copy of each is enclosed.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 27-30 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely January 16, 2020.

Specification
6.	The specification is objected to for the following reason:
	At page 1, paragraph 1, of the specification there is a statement that this application is a divisional of Application Serial No. 15/280,662.  The prior filed application has since issued as U.S. Patent No. 10,570,205; yet the specification does not properly indicate the status of this application.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claims are drawn to an antigen binding protein that “induces FGF21-mediated signaling”.  The claims are indefinite because the antigen binding protein is not FGF21 and therefore cannot induce FGF21-mediated signaling, per se.  The invention is a binding protein (perhaps an antibody), but the claims do not recite the antigen that is bound thereby and consequently the only means by which the invention is recognized or discerned is by its ability to “induce FGF21-mediated signaling”.  Since the invention is not FGF21 it is not clear what it is that it must actually be capable of doing and moreover it is not clear how the claims should be construed or what subject matter it is that is regarded as the invention (and which subject matter it is that is not regarded as the invention).
	Importantly the term “FGF21-mediated signaling” is not expressly defined by the specification.  So although the claimed invention is not FGF21 and is therefore incapable of inducing “FGF21-mediated signaling”, per se, because it is not immediately evident which signaling events are those that are mediated by FGF21 it is not evident which signaling events are those that must appear to be induced by the claimed invention.
	Notably, according to the specification the disclosed antigen binding protein “induces FGF21-like signaling” (i.e., it “mimics, or modulates, an in vivo biological effect induced by the binding of (i) -Klotho; (iii) FGFR1c, FGFR2c, FGFR3c or FGFR4; or (iii) a complex comprising -Klotho and one of FGFR1c, FGFR2c, FGFR3c, and FGFR4 and induces a biological response that otherwise would result from FGF21 binding to (i) -Klotho; (ii) FGFR1c, FGFR2c, FGFR3c or FGFR4; or (iii) a complex comprising -Klotho and one of FGFR1c, FGFR2c, FGFR3c, and FGFR4 in vivo” (page 20, lines 25-31)).  However, the claims do not recite the antigen binding protein “induces FGF21-like signaling”, rather as noted above the claims recite it “induces FGF21-mediated signaling”.
Here it seems pertinent to remind Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
It follows that that the claims are not to be construed as being capable of inducing “FGF21-like signaling”.  Still, in the interest of advancing prosecution, it is noted that if the claims were drawn to an antigen binding protein that “induces FGF21-like signaling”, it would still not be clear just how the claims should be construed or what it is that is or is not regarded as the invention.  This is because according to the above-mentioned disclosure the phrase “induces FGF21-like signaling” means with reference to the antigen binding protein that it “mimics, or modulates, an in vivo biological effect induced by the binding of (i) -Klotho; (iii) FGFR1c, FGFR2c, FGFR3c or FGFR4; or (iii) a complex comprising -Klotho and one of FGFR1c, FGFR2c, FGFR3c, and FGFR4 and induces a biological response that otherwise would result from FGF21 binding to (i) -Klotho; (ii) FGFR1c, FGFR2c, FGFR3c or FGFR4; or (iii) a complex comprising -Klotho and one of FGFR1c, FGFR2c, FGFR3c, and FGFR4 in vivo” (page 20, lines 25-31)).  If the antigen binding protein modulates an in vivo biological effect that is induced by “the binding of -Klotho”, what does this actually mean?  What is it that -Klotho binds and what is the biological effect that is induced by the binding of -Klotho to this other entity?  How is that the antigen binding protein must “modulate” this biological effect in vivo?  In the body of which organism must it do so?  Similarly if the antigen binding protein “mimics” an in vivo biological effect induced by the binding of -Klotho, as opposed to “modulates”, how it that one might determine whether any given antigen binding protein having the recited structural features is part of the invention, when it is not clear what it is that must bind to -Klotho or what biological effect it is that is induced by the binding of -Klotho to this other entity.  The very same may be said of each of the other embodiments in which the antigen binding protein must mimic or modulate an in vivo biological effect induced by the binding of FGFR1c, FGFR2c, FGFR3c or FGFR4; or a complex comprising -Klotho and one of FGFR1c, FGFR2c, FGFR3c, and FGFR4.  According to the disclosure it might be understood that “in vivo biological effect” is the effect that would occur upon binding of FGF21 -Klotho, FGFR1c, FGFR2c, FGFR3c or FGFR4; or a complex comprising -Klotho and one of FGFR1c, FGFR2c, FGFR3c, and FGFR4 in vivo, but what is that effect?  It is unclear and therefore it is unclear how the claims should be construed or how it must be determined whether any given antigen binding protein having the recited structural features is regarded as part of the invention.  Even if it were clear what effect it is that must be mimicked or modulated, the claims would remain indefinite because it would not be clear to what extent the effect must be mimicked or how the effect must be modulated.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph.
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. 112(b)]requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention1.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to an antigen binding protein comprising “a heavy chain variable region comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 122, SEQ ID NO: 133, and SEQ ID NO: 147” and “a heavy chain variable region comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 122, SEQ ID NO: 133, and SEQ ID NO: 147”, which “induces FGF21-mediated signaling”.
To begin, as addressed in the above rejection, the antigen binding protein is not FGF21 and therefore it cannot induce “FGF21-mediated signaling”, which is a signaling event or cascade that is somehow mediated by FGF21.  As explained in the above rejection it is unclear then what it is that the antigen binding protein must actually be capable of doing and accordingly the skilled artisan could not immediately envisage, recognize, or distinguish the “antigen binding protein” having the recited structural features, which is capable of “inducing FGF21-mediated signaling”.  Moreover, since the term “FGF21-mediated signaling” is not expressly defined by the specification, even though the claimed invention is not FGF21 and therefore incapable of inducing “FGF21-mediated signaling”, per se, it is not immediately evident which signaling events are those that are mediated by FGF21, which must coincidentally also be those induced by the claimed invention.
For this reason it is submitted that the claimed invention is not described by the specification with the requisite clarity and particularity necessary to reasonably convey Applicant’s possession thereof as of the filing date of this application, so as to satisfy the written description requirement.  This is true even if the “antigen binding protein” were to be an antibody (e.g., a monoclonal antibody as recited by claim 30).  This is because the claims do not recite the identity of the antigen that is recognized and bound by the antigen binding protein and therefore the only means by which the antigen binding protein might be recognized is by the determination that whatever it is it is capable of “inducing FGF21-mediated signaling”.  However, again, since the antigen binding protein is not FGF21, it will never mediate “FGF21-mediated signaling”; and so it follows then it cannot be ascertained what it is that the claimed invention must be capable of doing and therefore the claimed invention cannot be immediately envisaged, recognized, or discerned.
Here it seems pertinent to again remind Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Then, even if the claims were to recite the antigen binding protein is capable of inducing “FGF21-like signaling”, because according to the disclosure this means that the antigen binding protein “mimics, or modulates, an in vivo biological effect induced by the binding of (i) -Klotho; (iii) FGFR1c, FGFR2c, FGFR3c or FGFR4; or (iii) a complex comprising -Klotho and one of FGFR1c, FGFR2c, FGFR3c, and FGFR4 and induces a biological response that otherwise would result from FGF21 binding to (i) -Klotho; (ii) FGFR1c, FGFR2c, FGFR3c or FGFR4; or (iii) a complex comprising -Klotho and one of FGFR1c, FGFR2c, FGFR3c, and FGFR4 in vivo” (page 20, lines 25-31)), it is submitted that the claims would still not be drawn to subject matter that is adequately described by this application, so as to reasonably convey Applicant’s possession of the claimed invention as of the filing date of this application and thereby satisfy the written description requirement.  This, as explained in the above rejection, is because it would be unclear even then what it is that the antigen binding protein must actually be capable of doing, if it is to be said that it “mimics” or “modulates” an in vivo biological effect according to the disclosure.  There are several different reasons why and most if not all have been addressed in the rejection above; but here to name one it would not be clear what it is that any given antigen binding protein must actually do if it is to be said to be capable of “modulating” an in vivo biological effect induced by the binding of -Klotho to some unspecified ligand.  Not only is it not clear what effect it is that is induced, but it is unclear how that particular effect must be “modulated” by the antigen binding protein.  Likewise if the claimed invention “mimics” an in vivo biological effect induced by, e.g., FGFR1c, as disclosed, then because it is not clear which biological effect it is that must be mimicked, again, it cannot be determined which “antigen binding proteins” are those that are encompassed by the claims and which are not (i.e., it is not possible to determine which antigen binding proteins having the requisite structural features are those that act to “mimic” an in vivo biological effect induced by FGFR1c.  Moreover, it is not clear to what extent the effect must be mimicked.  Must the in vivo biological effect caused by the antigen binding protein be identical to the effect caused FGFR1c or might it only resemble that effect?   
	Despite the fact that it is not evident what function the claimed invention must have, it is according to the claims “an antigen binding protein”, which comprises “a heavy chain variable region comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 122, SEQ ID NO: 133, and SEQ ID NO: 147” and “a heavy chain variable region comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 122, SEQ ID NO: 133, and SEQ ID NO: 147”.  According to claim 30 it is an antibody or an antigen binding fragment of an antibody.  So it stands to reason then that according to any of claims 27, 28, and 29, whatever it may be, it need not be an antibody or an antigen binding fragment thereof; but what is it, if not an antibody or an antigen binding fragment of an antibody?  It comprises “a heavy chain” and “a light chain”, each of which comprise the amino acid sequences of “complementarity determining regions (CDRs)”, but even so it is not necessarily an antibody or an antigen binding fragment thereof, especially since the “heavy chain” and the “light chain” are not the respective heavy and light chain polypeptides of an immunoglobulin or antibody molecule.  Here, “a heavy chain” and “a light chain” may well be two different polypeptides, one of which has a relatively greater molecular mass than the other and the other of which has a relatively lower molecular mass than the other.  Certainly the presence of “complementarity determining regions (CDRs)” in the structure of an antigen binding protein does not necessarily reveal the identity thereof to be an antibody or an antigen binding fragment of an antibody.  Other proteins (e.g., T cell receptors (TCRs)) have structures comprising “complementarity determining regions (CDRs)”; yet TCRs are not antibodies or antigen binding fragments of antibodies.  So again what is “an antigen binding protein”?  According to the disclosure “an antigen binding protein” is “a protein comprising a portion that binds to an antigen or
target and, optionally, a scaffold or framework portion that allows the antigen binding portion to adopt a conformation that promotes binding of the antigen binding protein to the antigen” (page 13, lines 28-30).  According to the disclosure it might be an antibody but it might not be.  It might be a protein comprising “an alternative protein scaffold or artificial scaffold with grafted CDRs or CDR derivatives”, including, for example, “antibody-derived scaffolds comprising mutations introduced to, for example, stabilize the three-dimensional structure of the antigen binding protein as well as wholly synthetic scaffolds comprising, for example, a biocompatible polymer” (page 14, lines 4-8).
	Given such disclosures it seems pertinent to remind Applicant that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with the requisite clarity and particularity at least a substantial number of the claimed “antigen binding proteins”, and particularly those that are not either antibodies (e.g., an scFv) or antigen binding fragments of antibodies (e.g., a Fab).  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
Here it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, i.e., the ability to induce “FGF21-mediated signaling”, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding antigen binding proteins having the structural features recited by the claims, which have the ability to induce “FGF21-meidated signaling”; without such antigen binding proteins, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify “antigen binding proteins” by screening a plurality of structurally disparate proteins to determine which, if any, have the ability to induce “FGF21-mediated signaling”, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “antigen binding proteins” to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify a protein having the structural features recited by the claims, which is capable of inducing “FGF21-mediated signaling”.    
Here it seems relevant to advise Applicant that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; and accordingly it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  However, where the claims encompass a genus of “antigen binding proteins” having the ability to induce “FGF21-mediated signaling”, but which otherwise have substantially different structural and functional properties,2 an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
While one could test a plurality of candidate proteins having widely differing structures comprising a portion that binds to an antigen and, optionally, a naturally occurring or artificially created scaffold or framework portion, which allows the antigen binding portion to adopt a conformation that promotes binding of the antigen binding protein to the antigen, to determine which, if any, have the requisite functional characteristics of the claimed invention, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing at least a substantial number of the claimed “antigen binding proteins” would be left for subsequent inventors to complete.  
	It is certainly not every protein comprising “a heavy chain variable region comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 122, SEQ ID NO: 133, and SEQ ID NO: 147” and “a heavy chain variable region comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 122, SEQ ID NO: 133, and SEQ ID NO: 147” that will be found to be capable of inducing “FGF21-mediated signaling”.  For example, a protein consisting of “a heavy chain variable region comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 122, SEQ ID NO: 133, and SEQ ID NO: 147” and “a heavy chain variable region comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 122, SEQ ID NO: 133, and SEQ ID NO: 147”, even if the heavy chain variable domain and the light chain variable domain are derived from an antibody, will not necessarily be found to be capable of binding to the antigen that is recognized and bound by the antibody.  As the specification discloses3 it is possible to produce a “single-chain antibody (scFv)”, which comprises a heavy chain variable domain and a light chain variable domain, both of which are derived from the same antibody, which will have or retain the antigen binding specificity of the antibody, but only when the two domains are adjoined by a linker long enough to allow the protein chain to fold back on itself and form a monovalent antigen binding site.  Absent a linker of the proper length and amino acid composition, the heavy chain variable domain and the light chain variable domain, although derived from an antibody, may well be incapable of forming a monovalent antigen binding site.  In general the ability of any given protein, even one comprising “a heavy chain variable region comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 122, SEQ ID NO: 133, and SEQ ID NO: 147” and “a heavy chain variable region comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 122, SEQ ID NO: 133, and SEQ ID NO: 147” to bind to a particular antigen and/or be capable of inducing “FGF21-mediated signaling” must be determined empirically; and yet the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
The art is very complex and highly unpredictable.  It cannot be presumed a priori that any given protein comprising regions comprising amino acid sequences comprising the amino acid sequences of each of SEQ ID NOs: 122, 133, 147, 167, 176, and 189 will be found to be capable of specifically binding to any one particular antigen and/or induce “FGF21-mediated signaling”.  The identities of “antigen binding proteins” must be determined by empirical testing.  Even the successful application of “rational design” approaches of producing recombinant non-immunoglobulin antibody mimics has been limited and unpredictable.4
Then, while the claimed invention is not necessarily an scFv, since it is only according to claim 30 that it is a “single chain antibody” and since according to claim 27, for example, it comprises only a heavy chain variable region and a light chain variable region, but no linker, an scFv is not reasonably considered representative of the genus of “antigen binding proteins” as a whole.  This is true of any of the other embodiments encompassed by claim 30.  Regardless of the type of antibody, an antibody is not reasonably considered representative of the genus of “antigen binding proteins”, as a whole, because the antigen binding protein might have a structure that is wholly different from an antibody, apart from comprising a heavy chain variable region and a light chain variable region, each of which comprises CDRs.  This is evident given the disclosure that the antigen binding protein may or may not comprise an alternative or artificial “scaffold”, which apparently is a protein into which the CDRs may be grafted or introduced such that the portion of the protein comprising the CDRs forms an antigen binding domain that resembles or mimics that of an antibody.5  
Accordingly it is submitted that the claims, rather than describing the invention with the requisite clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number of the claimed “antigen binding proteins”, would merely bid the skilled artisan to finish the inventive process by discovering which proteins having the requisite structural features recited by the claims are those capable of inducing “FGF21-mediated signaling”.      
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Here the claims are drawn to any of a genus of substantially different proteins and arguably there is no correlation between one particularly identifying structural feature that is shared by its members and their common ability to bind to any one particular antigen and/or induce “FGF21-mediated signaling”.  At any rate it is submitted that the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the claimed “antigen binding proteins” and especially not those that lack the structural features of a canonical antibody (e.g., IgG1) or a well-known recombinant version of such a canonical antibody (e.g., an scFv antibody, which produced by adjoining the heavy chain variable domain and light chain variable domain of an antibody via a peptide linker such that the recombinant antibody has or retains the binding specificity of the parent antibody).
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

The specification appears to describe a number of particular antibodies but it is not immediately clear which of these that are disclosed by the application are those that satisfy the limitations recited by the claims, particularly since the claimed “antigen binding protein” is only described by the claims as functioning to induce “FGF21-mediated signaling”.
In summary, it is submitted that in this case, since the claims are so broad and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed “antigen binding protein”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

13.	Claims 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice6), it cannot be practiced without undue experimentation.
In particular it is noted that the claimed invention is only described as being capable of inducing “FGF21-mediated signaling”;7 yet the “antigen binding protein” is not FGF21 and it not capable of inducing “FGF21-mediated signaling”, per se, and it cannot be ascertained what it is that the protein must actually be capable of doing or how it might be used.
The specification discloses that an “antigen binding protein” may be constructed by arranging the CDRs of one of the disclosed antibody onto a suitable non-immunoglobulin protein scaffold, which is described as being an “alternative” or artificial, but it does not provide a reasonably enabling disclosure.  As noted in the above rejection the rational design novel binding ligands based on a human antibody is very complicated8 and it would not be without undue experimentation that at least a substantial number of “antigen binding proteins” lacking, e.g., the structural features of a canonical antibody or antigen binding fragment thereof will be produced and used in the manner intended of the claimed invention.   
In this instance it is submitted that the specification does little more than state a hypothesis that any given protein comprising “a heavy chain variable region comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 122, SEQ ID NO: 133, and SEQ ID NO: 147” and “a heavy chain variable region comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 122, SEQ ID NO: 133, and SEQ ID NO: 147” will be capable of inducing “FGF21-mediated signaling” and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify “an antigen binding protein” that induces “FGF21-mediated signaling”; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Conclusion
23.	No claim is allowed.

24.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Holmes et al. (J. Immunol. 1997 Mar 1; 158 (5): 2192-201) teaches the structural consequences of humanizing an antibody.
	Kaess et al. (Eur. J. Hum. Genet. 2010 Dec; 18 (12): 1344-8) teaches genetic variations in FGFR2 and the effects thereof upon FGF21 signaling cascade that is mediated upon binding of klotho beta (KLB)-facilitated binding to FGFR2.
	Nies et al. (Front. Endocrinol. (Lausanne). 2016 Jan 19; 6: 193; pp. 1-15) reviews fibroblast growth factor signaling and teaches that FGF21 induces different signals in different tissues (e.g., white adipose tissue vs. brown adipose tissue; or liver tissue vs. central nervous system tissue).

25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        	



slr
June 2, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 2172 (II).
        2 As an example, the claimed “antigen binding protein” need not recognize and bind to any one particular antigen and although the “antigen binding protein” must comprise “a heavy chain variable region comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 122, SEQ ID NO: 133, and SEQ ID NO: 147” and “a heavy chain variable region comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NO: 122, SEQ ID NO: 133, and SEQ ID NO: 147”, its structure otherwise is not defined.
        3 See, e.g., page 15, lines 28-30.
        4 See, e.g., van den Beucken et al. (J. Mol. Biol. 2001 Jul 13; 310 (3): 591-601), which describes a failed attempt to engineer by rational design novel binding ligands based on a human antibody; see entire document (e.g., the abstract).  See also Ellis et al. (J. Immunol. 1996 Apr 15; 156 (8): 2700-9), which describes a failed attempt to engineer a non-immunoglobulin scaffold protein with binding specificity; see entire document (e.g., the abstract).
        5 See, e.g., the disclosure at page 13, line 28, through page 14, line 11.
        6 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        
        7 The antigen to which the “antigen binding protein” binds is not specified by the claims.  So even if the “antigen binding protein” were an antibody it is not clear how it might ever be used – not only is not clear what it must do in order to be said to induce “FGF21-mediated signaling” but since it may or may not bind to any one particular antigen it could not necessarily be used in the manner of most antibodies, which bind to known or identified antigens.
        8 Support for this position is found in the teachings of van den Beucken et al. (supra) and Ellis et al. (supra).